DETAILED ACTION
This Office Action is in response to Application filed on 07 July 2021.
Claims 1-17 are pending.  The claims have been considered and examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  
On line 5 of claim 7 it reads “the second day”, this is believed to be a typographical error and should read “the second data”.  It would be interpreted as such for the purposes of further examination.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khan et al., U.S. Patent App. Pub. 2019/0272121, hereinafter referred to as “Khan”.

Referring to claim 1, Khan discloses a method of a compute device in memory that includes compute logic units that perform operations including multiply and accumulate with data read from memory (See paragraphs 0014, 0018, 0020, and 0028). - A method of performing a multiplication and accumulation (MAC) arithmetic operation, comprising:
Khan discloses detecting and correcting any errors written to and read from memory and the compute logic unit performing the operation, including multiply and accumulate, on the data read from memory after the ECC logic unit performs the error correction process (See paragraph 0018 and 0021).  Khan discloses performing various ECC algorithms with different strengths (See paragraph 0022). - detecting error correction capability for first data when a command has a logic level combination for performing the MAC arithmetic operation;
Khan discloses the compute logic unit provides the read data to a ECC logic unit and corrections any error in the data, thus able to correct the number of bits that have an error, otherwise the error is provided to ECC of the memory controller that can correct more errors (See paragraphs 0019 and 0022). - correcting an error, included in the first data, when the number of erroneous bits included in the first data is equal to or less than the error correction capability; and
Khan discloses the compute logic performing the operations is part of the memory for in-memory compute operations (See Fig. 1 and 3 paragraph 0013, 0018, and 0022).  Khan discloses tensor logic that performs the in-memory compute operations provides the data the memory controller (See paragraph 0022). - outputting, to a processing-in-memory (PIM) controller, MAC calculation result data generated by performing the MAC arithmetic operation on the error-corrected first data.

Referring to claim 2, Khan discloses ECC units having different strength algorithms and a memory controller ECC unit correcting more errors (See paragraph 0022). - The method according to claim 1, wherein the error 15correction capability is set to a maximum number of erroneous bits which can be corrected by performing an error correction operation among bits included in the first data.

Referring to claim 3, Khan discloses determining an error correction code algorithm is unable to correct the errors and having different strength algorithm that can correct more errors (See paragraph 0030 and 0031). - The method according to claim 1, wherein an error 20accumulation signal which is counted is generated when the number of erroneous bits included in the first data exceeds the error correction capability when the error correction capability for the first data is detected.

Referring to claim 8, Khan discloses a method of a compute device in memory that includes compute logic units that perform operations including multiply and accumulate with data read from memory (See paragraphs 0014, 0018, 0020, and 0028). -  A method of performing a multiplication and accumulation (MAC) arithmetic operation, comprising: 5
Khan discloses detecting and correcting any errors written to and read from memory and the compute logic unit performing the operation, including multiply and accumulate, on the data read from memory after the ECC logic unit performs the error correction process (See paragraph 0018 and 0021).  Khan discloses performing various ECC algorithms with different strengths (See paragraph 0022). - detecting error correction capability for first data when a command has a logic level combination for performing the MAC arithmetic operation; 
Khan discloses reporting the inability to correct the error including writing a record of message access operation that was performed (See paragraph 0030). - storing error information on the first data when the number of erroneous bits included in the first data exceeds the error correction 10capability; and 
Khan discloses performing in-memory compute operations after the report of the ECF fatal error (See Fig. 7, and paragraph 0031). - generating MAC calculation result data by performing the MAC arithmetic operation for the first data regardless of whether an error has occurred in the first data.

Referring to claim 9, Khan discloses ECC units having different strength algorithms and a memory controller ECC unit correcting more errors (See paragraph 0022). -  The method according to claim 8, wherein the error correction capability is set to a maximum number of erroneous bits which can be corrected by performing an error correction operation among bits included in the first data.

Referring to claim 2010, Khan discloses writing memory media usage data including data of what memory cells were access (See paragraph 0030). - The method according to claim 8, wherein the error information includes information on a location where the first data exceeding the error correction capability is stored and 
Khan discloses determining an error correction code algorithm is unable to correct the errors and having different strength algorithm that can correct more errors (See paragraph 0030 and 0031). - an error accumulation signal which is counted when the number of erroneous bits included in the first data exceeds the error correction capability.

Allowable Subject Matter
Claims 4-7, 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Patent 10,340,003 to Chang et al.
- Computing-in-memory system including error rate
U.S. Patent 10,416,927 to Lea et al.
- Processing in memory
U.S. Patent App. Pub. 2020/0243154 to Sity et al.
- Memory-based processors with error correction
U.S. Patent App. Pub. 2021/0374002 to Chiang
- Processing-in- memory with error correction

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D MANOSKEY whose telephone number is (571)272-3648. The examiner can normally be reached M-F 7:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D MANOSKEY/Primary Examiner, Art Unit 2113                                                                                                                                                                                                        August 12, 2022